Citation Nr: 0310755	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from May 1986 to July 
1998.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO rating decision.  


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran currently has bilateral hearing loss which is 
related to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Specifically, he contends that he 
has bilateral hearing loss resulting from noise exposure 
during his period of active duty.  

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a) (2002).

The veteran's service medical records reflect, in pertinent 
part, that he denied having any history of ear trouble or 
loss of hearing on a prescreening form and Report of Medical 
History form, both dated in March 1986.  Examination in March 
1986 revealed normal ears and an audiogram revealed pure tone 
thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
0
10
LEFT
10
0
0
0
0

Audiograms were also conducted in May 1991, October 1994, and 
October 1995; none of these tests revealed significant 
hearing loss at any frequency.  In conjunction with a June 
1997 examination, the veteran denied any history of hearing 
loss.  Examination revealed normal ears (including ear 
drums).  An audiogram revealed no significant hearing loss in 
either ear.

The veteran underwent a VA audiology examination in July 
1999.  He reported a gradual onset of bilateral hearing loss 
beginning approximately six years before.  He believed he had 
"selective hearing."  The examiner noted that the veteran's 
history was positive for military noise exposure with the use 
of hearing protection devices.  An audiogram revealed pure 
tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
20
10
15
10
15

Speech recognition ability was 96 percent in the right ear 
and 98 percent in the left ear.  The examiner further noted 
that the veteran's hearing sensitivity was essentially within 
normal limits bilaterally, except for a mild loss at 8000 Hz 
in the right ear, and that immittance measures were 
consistent with normal middle ear function bilaterally.  

The veteran underwent a VA ear diseases examination in 
September 1999.  He said that he had noted more hearing loss 
in his right ear than the left, but he admitted it was "very 
slight."  He said he had been exposed to some noise in the 
military, from "quite a bit of" gunfire and while working 
around loud generators.  Examination revealed normal external 
auditory canals and tympanic membranes bilaterally.  The 
examiner reviewed the report of the July 1999 audiogram and 
concluded that the veteran had some mild hearing loss in the 
low frequencies bilaterally, but that he still had 
essentially normal hearing sensitivity and good word 
recognition.    

In a May 2000 notice of disagreement, the veteran asserted 
that he had been exposed to "hazardous noise" during active 
duty, working around generators in the communications field.  
In a July 2000 Form 9, the veteran asserted that while on 
active duty he was constantly exposed to noise from 
generators, range fire, and airplane and helicopter engines.    

The veteran is presumed to have had sound hearing on entrance 
into service, and nothing precludes that presumption in this 
case.  See 38 C.F.R. § 3.304(b) (2002).  Thus, whether 
service aggravated a preexisting hearing loss condition is 
not at issue in this case.  See 38 C.F.R. § 3.306 (2002).  

A veteran may also be granted service connection for 
sensorineural hearing loss, although not otherwise 
established as incurred in service, if such condition is 
manifested to a 10 percent degree within one year following 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  

A veteran may yet establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

However, in this case, the evidence is insufficient to 
establish a hearing loss disability for VA purposes.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2002). 

The VA audiological examination conducted in July 1999 
indicates that the veteran's auditory threshold bilaterally 
does not exceed 40 decibels at any frequency.  Likewise, the 
auditory threshold bilaterally for at least three of the 
frequencies does not exceed 25 decibels.  Finally, the VA 
examination revealed a speech recognition score of 96 percent 
in the right ear and 98 percent in the left ear.  This 
evidence is insufficient to establish a hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385 (2002).  
Without competent evidence of current diagnosis, there is no 
current disability for which service connection may be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the veteran has suggested that he currently has 
bilateral hearing loss, as a layman, he has no competence to 
give a medical opinion on the diagnosis of a condition. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the weight of the evidence demonstrates that the 
veteran does not have an established hearing loss disability 
for VA purposes which was incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran filed a formal claim for service connection (VA 
Form 21-526) in March 1999.  Thus, there is no issue as to 
provision of a form or instructions for applying for this 
benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a development letter in April 1999, notice 
of a rating decision in December 1999, a statement of the 
case in June 2000, and a supplemental statement of the case 
in November 2002 (which specifically referenced the VCAA and 
its implementing regulations).  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether service connection for 
hearing loss could be granted, and the analysis of the facts 
as applied to those criteria, thereby adequately informing 
the veteran of the information and evidence necessary to 
substantiate his claim. 

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained the veteran's service medical records, as 
well as numerous VA treatment records.  The veteran has not 
indicated that there are any outstanding records pertinent to 
his claim.

The Board acknowledges that in a December 2001 statement from 
the veteran, and in a March 2002 letter from his wife, it was 
indicated that the veteran was participating in a VA 
Vocational Rehabilitation (Voc Rehab) program.  While there 
may be outstanding Voc Rehab records concerning the veteran, 
the underlying issue before the Board involves the diagnosis 
and etiology of his reported hearing loss.  Considering the 
function and purpose of vocational rehabilitation, it is 
highly unlikely that Voc Rehab records would contain 
information that it some way would address the medical 
questions in this case.  The Board finds that a remand for 
apparently irrelevant Voc Rehab records would be unnecessary 
and only serve to delay final adjudication of the veteran's 
claim.  

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA audiology examination in 
July 1999 and an ear diseases examination in September 1999.  
The reports of these examinations have been obtained and 
reviewed by the Board.


In a July 2000 written statement, the veteran indicated that 
he wanted an RO hearing in support of his claim.  This 
hearing was scheduled to take place in February 2001 (as the 
veteran was notified in a January 2001 letter).  The veteran 
canceled this hearing, however.

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to conducting other development 
or notification actions, including remanding this case to the 
RO.  The records the veteran has indicated are relevant to 
his claim have been obtained, he has undergone two VA 
examinations, and he has been advised about the relevant 
provisions of the VCAA.  Further notification and/or 
development actions would only serve to delay (for at least 
several months or more) the final adjudication of his claim.   
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) Specifically 
the dermatologist is to address both the old and the revised 
rating criteria of 38 C.F.R. § 4.118, schedule of ratings for 
the skin.  (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

